DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/30/2020 in which claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/30/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 20-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 20-21 and 23 are directed A processor-implemented method of performing an operation using a complex- valued attention network, the method comprising: extracting a complex-valued attention weight from complex-valued input data, claim 20 is directed to a processor configured to extract a complex-valued attention weight from complex-valued input data using a first layer of the complex-valued attention network model and claim 21 is directed to radar data processing apparatus comprising: a radar sensor configured to obtain raw radar data by radiating and receiving a radar signa, Therefore, on its face, each independent claims 1, 20-21 and 23 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 20-21 and 23 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below. 
 The independent claims 1, 20-21 and 23 include the steps of at least A processor-implemented method of performing an operation using a complex- valued attention network, the at least one processor using the received sensor outputs to generate action planning; at least one machine learning object that provides: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective and these steps under their broadest reasonable interpretation, cover certain methods of mathematical concepts, methods of organizing human activity and mental processes.
The independent claim 1 includes a step of at least a processor-implemented method of performing an operation using a complex- valued attention network, the at least one processor using the received sensor outputs to generate action planning, the at least one processor operating from a first perspective to generate action planning in response to the sensor outputs and these steps under their broadest reasonable interpretation, cover certain methods of mathematical concepts, methods of organizing human activity and mental processes.

The independent claim 21 includes the steps of A radar data processing apparatus comprising: a radar sensor configured to obtain raw radar data by radiating and receiving a radar signal: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective; and/or 3) plausibility checking, and/or  454) different aspects of a problem solved separately and/or redundantly and these steps under their broadest reasonable interpretation, cover methods of mathematical concepts, methods of organizing human activity and mental processes.

Under Step 2A, Prong One, claims 1, 20-21 and 23 recite, in part mental processes and methods of organizing human activity. Specifically, the claimed invention at least one processor operatively coupled to receive the sensor outputs, the at least one processor using the received sensor outputs to generate action planning; at least one machine learning object that provides: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective. Nothing in the claims preclude the steps from being directed to methods of organizing human activity. Claims 1, 20-21 and 23 recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 1 recites, in part, methods of mathematical concepts, mental processes and methods of organizing human activity.  Specifically, at least one machine learning object that provides: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective. Nothing in the claim precludes the steps from being directed to methods of organizing human activity.
Under Step 2A, Prong Two, the “methods of mathematical concepts, mental processes and methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1, 20-21 and 23 recite the additional elements at least one processor operatively coupled to receive the sensor outputs, the at least one processor using the received sensor outputs to generate action planning; at least one machine learning object that provides: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective. These limitations amount to implementing the abstract idea on a system output responsive to the determinations of the validities of the primary data and the secondary data. Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., system) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements at least one processor operatively coupled to receive the sensor outputs, executing first instructions stored in memory to process sensor inputs with machine learning to generate operational outputs, the at least one processor using the received sensor outputs to generate action planning; at least one machine learning object that provides: 1) a same perspective as the operation command generation but at lower accuracy or precision, and/or 2) a different perspective as the operation command generation including an inverse perspective, claims 1, 17 and 21 are directed to an abstract idea. 

Under Step 2B, Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II).
In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321, 120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359,1363,115 USPQ2d 1090. 1093 (Fed. Cir.2015) (sensing messages over a network); buySafe, Inc. v. Google, Inc., 765 F. 3d 1350, 1355, 112USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The claims recite certain additional elements related to the use of certain computer components (e.g., one processor, one memory to store a set of instructions). However, these components are recited at a high level, are generic, and are used in a conventional way to implement the abstract idea. In essence, the claim recites steps to perform the abstract idea, and then says "apply if using a computer or system of computers. This does not provide significantly more to the abstract idea so as to transform it into patent-eligible material. Therefore, independent claims 1, 20-21 and 23 are not patent eligible. 

Accordingly, the examiner refers to the following cases (and their associated judicial descriptor(s)) that relate to concepts similar to the claimed concepts:
Bascom (precedential—eligible) - abstract idea found to be filtering Internet content, where this was found to be a method of organizing human activity;
Digitech (precedential-ineligible) - abstract idea found to be concepts relating to organizing information through mathematical correlations, where this was found to be an idea of itself.
Electric Power Group 17(precedential-ineligible)- abstract idea found to be collecting information, analyzing the information, and displaying certain results, where this was found to be a certain method of organizing human activity;
As indicated above, the claims are directed to similar concepts. Therefore, the claims are found to be directed to abstract idea. Similar to the case law cited above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity, an idea of 'itself.
Dependent claims 2-19 and 24 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-19 and 24 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by FONTIJNE et al. (US 20210255304 A1, hereinafter “FONTIJNE”). 
Regarding claims 1, 20, 22 and 23, FONTIJNE (Figs. 1-10) discloses a processor-implemented method of performing an operation using a complex- valued attention network (an on-board computer of a host vehicle includes at least one processor configured to: receive, from a radar sensor of the host vehicle, a plurality of radar frames; execute a neural network on at least a subset of the plurality of radar frames; FONTIJNE at [0010]-[0012]), the method comprising: extracting a complex-valued attention weight from complex-valued input data (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064]); and determining complex-valued attention data by applying the extracted complex-valued attention weight to the complex-valued input data (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]).

Regarding claim 2, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the complex-valued attention data comprises individually applying a real value and an imaginary value of the extracted complex-valued attention weight to real data and imaginary data of the complex-valued input data (the network combines predictions from multiple feature maps with different resolutions to naturally handle objects of various sizes; FONTIJNE at [0069]) and (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074).

Regarding claim 3, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the individually applying of the real value and the imaginary value of the extracted complex-valued attention weight to the real data and the imaginary data of the complex-valued input data comprises: normalizing a magnitude of the complex-valued attention weight while preserving a phase of the complex-valued attention weight (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]); and applying the normalized weight of the complex-valued attention weight to the real data and the imaginary data for each channel (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064]).

Regarding claim 4, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the applying of the normalized weight comprises: applying a real value of the normalized weight of the complex-valued attention weight to a real input map of the complex-valued input data for each channel (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]); and applying an imaginary value of the normalized weight of the complex-valued attention weight to an imaginary input map of the complex-valued input data for each channel (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]).

Regarding claim 5, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the normalizing of the magnitude of the complex- valued attention weight comprises: determining phase information of the complex-valued attention weight for each channel; and determining a bounded magnitude of the complex-valued attention weight within a threshold range for each channel (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]).

Regarding claim 6, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches applying the calculated phase information and the calculated bounded magnitude to the complex-valued input data through an element-wise multiplication (calculating a mean and standard deviation of each radar frame of the plurality of radar frames at each range of the plurality of radar frames; fitting a function to a result of the calculating; and using the function to normalize the plurality of radar frames along the range dimension; FONTIJNE at claim 15).

Regarding claim 7, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein values of the normalized weight correspond to an inner region of a circle having a radius that is a threshold corresponding to the threshold range in a complex plane(the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]).

Regarding claim 8, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the phase information comprises dividing the complex-valued attention weight by an absolute value of the complex-valued attention weight for each channel, and the determining of the bounded magnitude comprises applying an activation function to the absolute value of the complex-valued attention weight for each channel (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064]).

Regarding claim 9, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the extracting of the complex-valued attention weight comprises: determining the complex-valued attention weight by extracting a value indicating a real component and a value indicating an imaginary component from the complex-valued input data for each channel (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064]).

Regarding claim 10, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the complex-valued attention weight comprises: performing pooling on a real representative value representing a real component and an imaginary representative value representing an imaginary component from the complex-valued input data for each channel; generating downscaled data by applying a convolution operation of reducing a number of channels to a result of the pooling including the real component and the imaginary component (the compute frontend 508 may output a 3D complex-valued tensor representing range, azimuth, and Doppler. As yet another alternative, the compute frontend 508 may output a set of two-dimensional (2D) complex-valued tensors representing one or more of range and azimuth, range and Doppler, Doppler and azimuth, range and elevation, Doppler and elevation, or azimuth and elevation; FONTIJNE at [0058] and at least [0072]); and determining the complex-valued attention weight by applying a convolution operation of increasing a number of channels to the downscaled data (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064]).

Regarding claim 11, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches obtaining raw radar data based on a radar signal sensed by a radar sensor; and generating the complex-valued input data by transforming the raw radar data (… a camera image 410 and a radar image 420 of the same scene. The camera image 410 may have been captured by the camera 212, and the radar image 420 may have been captured by the radar 214; FONTIJNE at [0053] ).

Regarding claim 12, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the obtaining of the raw radar data comprises obtaining an angle-velocity map for each range channel as the complex-valued input data (… a camera image 410 and a radar image 420 of the same scene. The camera image 410 may have been captured by the camera 212, and the radar image 420 may have been captured by the radar 214; FONTIJNE at [0053] ).

Regarding claim 13, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches: determining ego-motion information of the radar sensor from the complex-valued attention data based on an ego-motion estimation model (The ego motion between frames 902 and 904 is the change in the position of the radar sensor. This can be obtained in various ways, such as GPS or other sensors, or the neural network can estimate the motion, including rotation (i.e., a change in orientation of the vehicle 100); FONTIJNE at [0075]).

Regarding claim 14, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the ego-motion information comprises determining an acceleration with respect to at least one axis together with a velocity and an angular velocity of the radar sensor as the ego-motion information (The ego motion between frames 902 and 904 is the change in the position of the radar sensor. This can be obtained in various ways, such as GPS or other sensors, or the neural network can estimate the motion, including rotation (i.e., a change in orientation of the vehicle 100); FONTIJNE at [0075]).

Regarding claim 15, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the ego-motion information comprises determining the ego-motion information from residual data between the complex- valued input data and the complex-valued attention data based on the ego-motion estimation model (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074]-[0075]).

Regarding claim 16, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches controlling any one or any combination of a velocity, an acceleration, and steering of a vehicle in which the radar sensor is mounted, based on the ego-motion information (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074]-[0075]).

Regarding claim 17, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches determining at least one of a position and a heading direction of a vehicle in which the radar sensor is mounted, based on the ego-motion information; and outputting an estimation result for at least one of the position and the heading direction (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074]-[0075]).

Regarding claim 18, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches determining residual data by summing the complex-valued input data and the complex- valued attention data, and applying a complex-valued attention network-based operation to the residual data (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074]-[0075]).

Regarding claim 19, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1 (an on-board computer of a host vehicle includes at least one processor configured to: receive, from a radar sensor of the host vehicle, a plurality of radar frames; execute a neural network on at least a subset of the plurality of radar frames; FONTIJNE at [0010]-[0012]).

Regarding claim 22, FONTIJNE (Figs. 1-10) teaches a vehicle comprising: a radar sensor configured to obtain raw radar data by radiating and receiving a radar signal (The feature maps 910 and 912 are in “ego coordinates,” meaning that the ego point (i.e., the location of the radar sensor) is always at a fixed location on the radar frame or latent representation. Thus, stationary objects move on the map, with the inverse of the ego motion; FONTIJNE at [0074]-[0075]); and a processor configured to generate complex-valued input data from the raw radar data, extract a complex-valued attention weight from the complex-valued input data, determine complex-valued attention data by applying the extracted complex-valued attention weight to real data (…. an on-board computer of a host vehicle includes at least one processor configured to: receive, from a radar sensor of the host vehicle, a plurality of radar frames; execute a neural network on at least a subset of the plurality of radar frames; FONTIJNE at [0010]-[0012]) and imaginary data of the complex-valued input data, determine ego-motion information of the vehicle from the complex-valued attention data based on an ego-motion estimation model, and control any one or any combination of a velocity, an acceleration, and steering of the vehicle based on the ego-motion information (The road world model can provide the location of other vehicles, pedestrians and static objects, their dimensions, velocity, and so on; FONTIJNE at [0084]).
Regarding claim 24, FONTIJNE discloses the claimed invention substantially as claimed above. Further, FONTIJNE (Figs. 1-10) teaches wherein the determining of the complex-valued attention data comprises: extracting a complex-valued attention weight from the complex-valued input data (an on-board computer of a host vehicle includes at least one processor configured to: receive, from a radar sensor of the host vehicle, a plurality of radar frames; execute a neural network on at least a subset of the plurality of radar frames; FONTIJNE at [0010]-[0012]); and determining the complex-valued attention data by applying the extracted complex-valued attention weight to the complex-valued input data (spatially variant convolutions (i.e., different convolution weights to different locations) can be used by the compute backend 512 as a deep learning technique to determine the results 514; FONTIJNE at [0063]-[0064] and [0072]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663